DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kilic, U.S. 20180001777.
Regarding claim 1, Kilic discloses an autonomous electric vehicle charger comprising: 
a charging robot [Fig. 1, charging robot 20] configurable to automatically seek an electric vehicle [Fig. 1, vehicle 5] for charging wherein the charging robot includes: 
a plurality of motorized wheels [see Fig. 1, under charging robot 20] configured to maneuver the charging robot [par. 0042]; 
a plurality of sensors [“surroundings sensor”; Fig. 1, surroundings sensors 25] configured to guide the charging robot [pars. 0016, 0043]; 

an charging platform [Fig. 1, charging arm 22] to support the charging plug [Fig. 1, contact head 21] to the receptacle for charging the electric vehicle [par. 0040]; and 
a power cord [Fig. 1, cable connection 31] configured to be coupled to a power supply [Fig. 1, power grid 2] for supplying power to charge the electric vehicle [par. 0039. See also pars. 0034, 0035]. 
Regarding claim 2, Kilic discloses the autonomous electric vehicle charger of claim 1 further comprising a base station [Fig. 1, charging station 1] coupled to the power cord of the charging robot configured to provide electrical power to the charging robot [par. 0039]. 
Regarding claim 3, Kilic discloses the autonomous electric vehicle charger of claim 2, wherein the base station is coupled to a power source [Fig. 1, power grid 2.Par. 0039]. 
Regarding claim 5, Kilic discloses the autonomous electric vehicle charger of claim 1, wherein the plurality of sensors of the charging robot includes at least one camera configured to guide the charging plug to the receptacle for establishing an electrical connection [pars. 0016, 0030]. 
Regarding claim 6, Kilic discloses the autonomous electric vehicle charger of claim 1, wherein the charging robot establishes an authenticated communication link with the electric vehicle [par. 0031 e.g. “authorization data”; par. 0032 “identification”]. 

Regarding claim 9, Kilic discloses the autonomous electric vehicle charger of claim 8, wherein the base station is configured to transmit the infrared beacon [pars. 0017, 0030]. 
Regarding claim 10, Kilic discloses the autonomous electric vehicle charger of claim 1, wherein the charging platform is can be raised [Fig. 1, par. 0042]. 
Regarding claim 11, Kilic discloses the autonomous electric vehicle charger of claim 1, wherein there is a power bus where one or more of the charging robots can be connected [pars. 0039, 0062]. 

Regarding claim 12, Kilic discloses a method of operating an autonomous electric vehicle charger comprising the steps: 
establishing a communication link between a charging robot and an electric vehicle [par. 0017, 0057]; 
authenticating the electric vehicle is authorized to receive a charge from the charging robot [par. 0031 e.g. “authorization data”; par. 0032 “identification”]; 
maneuvering the charging robot to the electric vehicle [par. 0058]; 
contact head 21] to establish an electrical connection to a charging receptacle [Fig. 1, charging socket 51] on the electric vehicle [pars. 0010, 0018, 0036, 0060]; 
charging the electric vehicle to a predetermined charge [pars. 0060, 0061]; 
retracting the charging plug to disconnect from the charging receptacle [par. 0061]; and 
maneuvering the charging robot away from the electric vehicle [pars. 0042, 0061. See also pars. 0034, 0035]. 
Regarding claim 13, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 further comprising a base station [Fig. 1, charging station 1] electrically coupled to the charging robot and the step of maneuvering the charging robot away from the electric vehicle includes the step returning the charging robot to the base station [pars. 0042, 0061]. 
Regarding claim 14, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 13, wherein the base station is coupled to a power supply [Fig. 1, power grid 2] and the method further comprises the step of attaching the base station to a 240v power supply [par. 0039 grid-supplied multiphase AC voltage intrinsically includes 240V]. 
Regarding claim 15, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 13 further comprising the step of activating an infrared beacon from 
Regarding claim 16, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of maneuvering the charging robot to the electric vehicle includes the step of activating an infrared beacon from the electric vehicle to provide guidance to the charging robot [pars. 0017, 0030]. 
Regarding claim 17, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of elevating a charging plug to establish an electrical connection to a charging receptacle on the electric vehicle [pars. 0010, 0018, 0036] includes the step of activating cameras on the charging robot to align the charging plug with the charging receptacle [pars. 0016, 0043]. 
Regarding claim 18, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of elevating a charging plug to establish an electrical connection to a charging receptacle on the electric vehicle [pars. 0018, 0036] includes the step of using sensors to determine when the charging plug has made contact with the charging receptacle [pars. 0016, 0043]. 
Regarding claim 19, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of charging the electric vehicle to a predetermined charge includes the step of verifying with the charging robot to determine if there is proper payment for the predetermined charge [par. 0019]. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic, U.S. 20180001777 in view of Taylor et al. U.S. 20040200505.
Regarding claim 4, Kilic discloses the autonomous electric vehicle charger of claim 2, but is silent on: wherein the power cord is retractable. 
Taylor discloses: wherein the power cord is retractable [Fig. 1, power cord payout 106-108; pars. 0009, 0010].
Kilic and Taylor are analogous robots that are supplied with power by cable. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate a power cord payout, as taught by Taylor, with Kilic’s charging robot, for the intrinsic benefit of the power cord payout maintains some level of tension on the electrical cord 105].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic, U.S. 20180001777 in view of Moore, U.S. 20190302786.
Regarding claim 7, Kilic discloses the autonomous electric vehicle charger of claim 6, wherein the authenticated communication link is established [pars. 0017, 0030, 0031, 0032] using a radio interface; but not specifically using Bluetooth. 
Moore discloses using Bluetooth [par. 0024]; in the context of a guide robot controlling a mobile power base. 
Kilic and Moore are analogous Robots that communicate using radio signals for guidance. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize specifically Bluetooth, as taught by Moore, with Kilic’s charging robot for the benefit of ease of use in close range communications, such communications being inherently safe due to Bluetooth pairing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859